Citation Nr: 1435217	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-06 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from July 1972 to May 1973.  He served in the Army Reserves, presumably on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), from October 1976 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Service connection for hearing loss and for tinnitus was denied therein.  

Each of these determinations was appealed by the Veteran.  In September 2012, he testified regarding this matter before the undersigned Veterans Law Judge at a hearing held at the aforementioned RO.  Review of his paper and electronic claims files unfortunately shows that adjudication by the Board cannot proceed at this time.  This matter accordingly is REMANDED to the RO, whether through the Appeals Management Center in Washington, D.C., or otherwise, for additional development.


REMAND

Although the delay entailed by a remand is regrettable, undertaking additional development prior to Board adjudication of this matter is the only way to ensure that the Veteran is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to service connection for hearing loss and for tinnitus, in other words.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  As many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

VA treatment records dated into September 2006 are available.  They show that the Veteran receives ongoing care to include for his ears.  The likelihood that there are pertinent VA treatment records dated from September 2006 to present accordingly is significant.  Indeed, the Veteran testified that he has received ear care from VA since then.  He specifically mentioned facilities in Jamaica Plain and Lowell.  A request or requests for updated records to include particularly from them must be made, especially since VA has constructive notice of its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if this is unsuccessful.

When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

Two pertinent private treatment records, dated in February and April 2010, are available.  While none have become available in quite some time, there remains a likelihood that some are outstanding.  Of note in this regard is that the Veteran has expressed displeasure with and a desire to discontinue VA care in statements, though he later testified to receiving such care.  He thus must be asked either to submit the aforementioned or provide enough information to identify and locate the records along with authorization for their release to VA.  If he opts to provide information along with authorization, an initial request for the records must be made.  Follow-up requests and notice to him and his representative if the request is or requests are unsuccessful also must be made as necessary.
II.  Medical Examination and Opinion

The duty to assist additionally requires that VA provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A VA medical examination and/or medical opinion is necessary when there is evidence that the Veteran has a current disability or at least symptoms thereof, evidence that he suffered an event, injury, or disease during service or manifested a certain disease during its presumptive period thereafter, an indication of an association between the aforementioned, and insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication threshold.  McLendon, 20 Vet. App. at 79.

To date, the Veteran has not undergone a VA medical examination and no VA medical opinion has been rendered concerning hearing loss and tinnitus.  He was scheduled for such but for somewhat unclear reasons failed to appear.  This indicates, however, that an examination complete with opinion was deemed necessary.  The Board indeed concludes the same.  The private treatment records, dated in 2010, establish that the Veteran has hearing loss for VA purposes in each ear.  38 C.F.R. § 3.385.  His report of tinnitus is sufficient to establish it.  Charles v. Principi, 16 Vet. App. 370 (2002).  The RO already has conceded that he was exposed to loud noise at least during active duty service, given that he was a powerman and infantryman.  The same goes for his ACDUTRA service, given that he was a gunner, auto rifleman, and tow squad leader.

Regarding a nexus between his current diagnoses and his loud noise exposure during service, the Veteran has recounted that his symptoms began during active duty service and have been continuous ever since.  There is some confirmation as well as some contradiction in this regard.  Service treatment records dated during the Veteran's active duty service show no complaints of hearing loss or tinnitus.  Indeed, he denied hearing loss and ear trouble.  His hearing was normal.  Service treatment records dated during the Veteran's service in the Army service, which included ACDUTRA, also show no complaints.  They further show the same denials.  Yet, hearing decreased over time, and once resulted in a H-2 profile.  VA treatment records include the Veteran's report of occasional tinnitus in October 1985 and tinnitus when he gets angry in July 2006.  He denied hearing loss on this latter occasion.

Arrangements, in sum, must be made for a VA medical examination complete with VA medical opinion to determine the etiology of the Veteran's hearing loss and tinnitus.  Two points are notable in this regard.  First, the private treatment records include graphical hearing loss results.  The Board is not precluded from interpreting them into numerical results.  Savage v. Shinseki, 24 Vet. App. 259 (2011); Kelly v. Brown, 7 Vet. App. 471 (1995).  Yet, there is no reason to do so here when the examiner can do so.  Second, hearing loss is a chronic disease (an organic disease of the nervous system).  38 U.S.C.A. § 1101(3) ; 38 C.F.R. § 3.309(a).  Tinnitus is not, but it is a disease and not an injury.  Service connection for diseases can only be based on active duty service and ACDUTRA service.  38 U.S.C.A. §§ 101(2, 16, 24), 1110 (West 2002); 38 C.F.R. §§ 3.1(d, k), 3.6(a), 3.303(a) (2013).  The Veteran's INACDUTRA service thus is of no consequence.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran dated from September 2006 onward.  This includes from facilities in Jamaica Plain, Lowell, and elsewhere.  Associate all such records received with the paper or electronic claims file.  If any records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  Ask the Veteran to submit all outstanding pertinent private treatment records or provide enough information to identify and locate them along with an authorization for their release to VA.  If he provides the information and authorization, make an initial request for such records with a follow-up request or requests as necessary.  Associate all such records received with the paper or electronic claims file.  If any are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

3.  After completing the above, arrange for the Veteran to undergo a VA audiological examination.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one.  The examiner also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his activities of daily living and employment.  A pure tone audiometry test,  Maryland CNC controlled speech discrimination test, and all other necessary tests next shall be performed.  The results shall be set forth in the report.  

The examiner then shall interpret the February and April 2010 private graphical hearing loss results into numerical results.  The examiner finally shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to his conceded loud noise exposure during his active duty or ACDUTRA service.  The same opinion shall be rendered for his tinnitus.  A clear and full rationale (explanation) must be provided for each opinion in the report.  This means that the conclusion reached must be supported.  As such, medical principles shall be discussed as they relate to the medical and lay (non-medical) evidence.  

Service treatment records, VA treatment records, and the Veteran's contentions (see discussion in the body of the remand concerning records confirming as well as contradicting his contentions) thus must be addressed in particular.  If a conclusion cannot be reached without speculation, the examiner shall discuss why.  Some options include the lack of appropriate qualifications, need for or inability to obtain information, limits of current medical knowledge, and inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

4.  Finally, readjudicate the claim for service connection for hearing loss and for tinnitus.  Issue a rating decision if either determination is favorable and an SSOC if either is unfavorable.  Place a copy of the rating decision and/or SSOC in the paper or electronic claims file.  Furnish the Veteran and his representative with a copy of the rating decision and/or SSOC.  Allow them the requisite time period to respond to any SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, for example, may result in denial.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



(CONTINUED ON NEXT PAGE)
This appeal must be afforded prompt treatment.  The law indeed requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

